DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-19 are pending.
Claims 1, 2, 14, and 15 were amended.
Claim Rejections - 35 USC § 112
	Claim 15 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 4/3/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sexton (US 5068933 A), herein referred to as Sexton.
Regarding claim 1, Sexton discloses an inflatable pillow with adjustable height comprising: a top comfort portion (cushioner sleeve 17) enclosed in a stretchable material (cloth pillow case 37). 
Regarding claim 10, Sexton discloses said air inflation element is an electrically powered air pump (motor 31 is electrically powered by batteries 33).
Regarding claim 17, Sexton discloses a stretchable pillow cover surrounding both said top comfort portion and said inflatable portion of said inflatable pillow. Examiner notes the cloth pillow case 37 comprises a fabric where some level of elasticity is inherent in the material and therefore meets the limitations of the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Dry et al. (US 20170113580 A1), herein referred to as Dry.
Regarding claim 2, Sexton discloses said air valve comprises a spring-loaded L-shaped lever (see FIG. 4, valve 61 is L shaped and connected to valve 65) positioned across from and in close vicinity to a hard stop so as squeezing both said L-shaped lever and said hard stop between two fingers causing depression of a spring-loaded stem of said valve and partial or full opening of said air passage. Examiner notes the perpendicularly positioned section of valve 61 is considered to be the spring loaded stem where spring 63 biases the valve and plate in a closed position. Depression of the horizontal portion of valve 61 can include pressing against the opposite side of the hand-held control box 53 considered to be the hard stop. Sexton therefore discloses the . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Dry and further in view of Doellinger (US 0795108 A), herein referred to as Doellinger.
Regarding claim 3, Sexton (in view of Dry) does not explicitly disclose said stretchable material is extended to cover both said top comfort portion and said inflatable portion of said inflatable pillow including said air valve, said L-shaped lever and said hard stop protruding under said stretchable material whereby allowing operating said air valve through said stretchable material. Doellinger, however, discloses a pneumatic pillow comprising a pillow case 7 further comprising a ruffle 8 that contains an inflation/deflation mechanism within a pocket 10 (see FIG. 1) sewed upon the ruffle for the purpose of holding the contents of the inflatable pillow including the controls and bladder as a single unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have a pillow cover containing the air bladder and air control unit of the pillow as taught by Doellinger in order to fabricate a pneumatic pillow in a singularly contained unit. Examiner notes that since the cover and ruffles comprise a fabric, the material is .
Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Kearse et al. (US 9510689 B2), herein referred to as Kearse.
Regarding claim 4, Sexton does not explicitly disclose said inflatable bladder filled at least partially with compressible foam pieces, said foam pieces configured for urging said inflatable bladder to expand to an inflated shape when not constrained. Kearse, however, discloses a self-inflating bladder assembly comprising a bladder assembly 10 where the cavity 38 of the bladder is filled with cushioning media 44 where the cushioning media can be 1 or more foam pieces for the purpose of keeping the bladder in an expanded state when no external pressure is exerted on the cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have a bladder filled with one or a plurality of foam pieces as taught by Kearse in order to keep the pillow in an expanded state when the pillow is not being depressed by a person or object.
Regarding claim 5, Sexton does not explicitly disclose said inflatable bladder contains one or more compressible foam tubes, said one or more foam tubes configured to urge said inflatable bladder to expand into an expanded shape when said one or more foam tubes are not constrained. Kearse, however, discloses a self-inflating bladder assembly comprising a bladder assembly 10 where the cavity 38 of the bladder is filled with cushioning media 44 where the cushioning media can be 1 or more foam pieces for the purpose of keeping the bladder in an expanded state when no external pressure is exerted on the cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have a bladder filled with one or a plurality of foam pieces as taught by Kearse in order to keep the pillow in an expanded state when the 
Regarding claim 12, Sexton does not explicitly disclose said air inflation element is compressed foam constrained within said inflatable bladder upon deflation thereof. Kearse, however, discloses a self-inflating bladder assembly comprising a bladder assembly 10 where the cavity 38 of the bladder is filled with cushioning media 44 where the cushioning media can be 1 or more foam pieces for the purpose of keeping the bladder in an expanded state when no external pressure is exerted on the cushion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have a bladder filled with one or a plurality of foam pieces as taught by Kearse in order to keep the pillow in an expanded state when the pillow is not being depressed by a person or object.
Regarding claim 13, Sexton (in view of Kearse) does not explicitly disclose said air inflation element is a compressed foam tube. Examiner notes that Kearse does not explicitly teach the foam pieces are foam tubes, however, it has been held to be a matter of design choice to have foam pieces in the shape of tubes since the shape of the foam pieces does not provide a distinction in the matter of which the invention operates.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Wilhoit (US 5771514 A), herein referred to as Wilhoit.
Regarding claim 6, Sexton does not explicitly teach said inflatable bladder comprising a central section having a height lower than a height of side sections thereof. Wilhoit, however, discloses an adjustable contour pillow comprising inflatable chambers 16, 18, and 20, where the center .
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton, in view of Cloud (US 10201236 B1), herein referred to as Cloud.
Regarding claim 7, Sexton does not explicitly disclose said pillow further comprising an altimeter exposed to the air pressure inside said inflatable bladder, and a controller configured to detect and record air pressure inside said inflatable bladder using said altimeter, said controller is further configured to operate said altimeter in a pressure range equal or above ambient air pressure. Cloud, however, discloses an infant soothing system comprising an inflatable bladder 101 and control system 105, where the control system further comprises a pressure sensor 136 connected to a logic module 132 and nonvolatile storage device 133. The logic module controls inlet valve 112 and controls the flow of air coming into and out of the bladder. The purpose of the pressure sensor is to provide a feedback mechanism in measuring the internal pressure within the bladder to cycle the logic module between increasing and decreasing the pressure of the bladder simulating a person’s breathing motion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton with the pressure sensor and automatic controls as taught by Cloud in order to fabricate an adjustable pillow that can alter its pressure at desired intervals.
Regarding claim 8, Sexton (in view of Cloud) teaches said controller is further configured to detect time intervals when said pillow is in use corresponding to time intervals when said air pressure is above an air pressure baseline level, said air pressure increase caused by compression of said pillow by a head of a user (Cloud, see Col. 3, line 63 through Col. 4, line 20; controller is configurable to operate in time intervals to increase and decrease the air pressure within the bladder via inflation and deflation).
Regarding claim 9, Sexton (in view of Cloud) does not explicitly teach said controller is further configured to detect head motion over said pillow by detecting air pressure variations above said air pressure baseline level. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor as taught by Cloud to detect head motion by the claimed method since it has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 11, Sexton does not explicitly disclose said control unit is configured to deactivate said electrically-powered air pump after a predetermined delay following switching said air valve away from said open "inflate" position. Cloud, however, discloses an infant soothing system comprising an inflatable bladder 101 and control system 105, where the control system further comprises a pressure sensor 136 connected to a logic module 132 and nonvolatile storage device 133. The logic module controls inlet valve 112 and controls the flow of air coming into and out of the bladder. The purpose of the pressure sensor is to provide a feedback mechanism in measuring the internal pressure within the bladder to cycle the logic module between increasing and decreasing the pressure of the bladder simulating a person’s .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton in view of Cloud and further in view of Jeong et al. (US 20200187685 A1), herein referred to as Jeong.
Regarding claim 18, Sexton (in view of Cloud) does not explicitly disclose a wireless transmission link to a cellular phone, tablet or a personal computer running a mobile application configured to receive sleep data accumulated using said altimeter data. Jeong, however, discloses an automatically height adjustable pillow comprising air pockets 121 and 122, a control unit 140, pressure sensor 111, a memory 170, microphone 180, and a communication unit 190 where the data from the pressure sensor 111 is stored in the memory 170 where communication unit 190 can wirelessly transmit the data or receive data from an external device/server through a wireless communication scheme in order to monitor a person’s sleep (see para. [0042] and [0043]) and automatically adjust the air pockets to accommodate a person’s sleeping posture (see para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton to have the electronics and wireless connectivity as taught by Jeong in order to provide automatic adjustments in filling the bladder with air to better accommodate a person resting thereon.
Regarding claim 19, Sexton (in view of Cloud and further in view of Jeong) teaches said mobile application is further configured to receive user input on subjectively perceived quality of sleep as well as environmental, activity and dietary inputs, so as to facilitate correlation analysis and provide actionable recommendations as to improvements in sleep quality (Jeong, see para. [0073] and [0074]).
s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton in view of Cloud, and further in view of Rao (US 20160066716 A1), herein referred to as Rao.
Regarding claim 18, Sexton (in view of Cloud) does not explicitly disclose a wireless transmission link to a cellular phone, tablet or a personal computer running a mobile application configured to receive sleep data accumulated using said altimeter data. Rao, however, discloses an electronically controllable pillow comprising a pressure sensor (see para. [0059]; pressure sensor measures backpressure in a tube or line) and transceiver 160 configured to communicate with at least one remote device 170 (see para. [0062]) for the purpose of collecting sleep quality data of a person resting on the pillow through various sensors and relay said data to an external system for evaluation (see para. [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow disclosed by Sexton with the pressure sensor and data transmission system as taught by Rao in order to provide a means for measuring and tracking a person’s sleep while resting on the pillow.  
Regarding claim 19, Sexton (in view of Cloud and further in view of Rao) teaches said mobile application is further configured to receive user input on subjectively perceived quality of sleep as well as environmental, activity and dietary inputs, so as to facilitate correlation analysis and provide actionable recommendations as to improvements in sleep quality (Jeong, see para. [0114] and [0115]).
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/3/2021 have been fully considered but they are not persuasive.
With regards to claim 1, applicant argues against the rejection under 35 U.S.C. §102(a)(1) in view of Sexton stating “Close examination of Sexton reveals that cable 47 serves to only deflate the air bladder through the pinch valve 61. Examiner respectfully disagrees since cable 47 extends through housing 21 and to the bladder for inflation as well furthermore noting the following; the cable 47 disclosed by Sexton is provided with two tubes, 45 and 51 which are used for inflation and deflation of the bladder. Since the two tubes are housed within cable 47, the limitations of the claim are still met where cable 47 is relied upon as an air passage facilitating inflation and deflation of the bladder.
Applicant also argues that, “Saxton has a limited choice of air compressors that only allow a one-way flow of air, otherwise the air bladder of Saxton will leak through the compressor when it is not activated. Saxton, for examples cannot utilize centrifugal air pumps because these pumps will cause air leakage in this configuration once de-activated from their pumping action. In contrast, centrifugal air pumps can be easily used in the configuration described in the present invention.” Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
Applicant further argues that the examiner “cites to valve 61 of Sexton as capable of performing all three functions as recited in claim 1”. Examiner respectfully disagrees. The previous office action explicitly recites valve 61 as capable of closing and opening allowing for at least two of the three claimed functions to be met by valve 61. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., moving into three positions) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The recitation requires “said air valve is configured to operate by moving between one of the following three positions:” where moving between one of an open position and closed position to achieve inflation and air retention respectively is a feature satisfied by the disclosure of Sexton. 
Finally, applicant argues that “Critically, the valve 61 does not provide for inflation of the air bladder.” Examiner respectfully disagrees. Valve 61 is connected to plate 65 which is biased in a closed position to prevent air from escaping. In order for the bladder to be inflated, air must be retained within the valve and be prevented from escaping where the function of the valve 61 therefore satisfies the claimed function of providing inflation. Rejection of claim 1 under 35 U.S.C. §102(a)(1) stands.
Applicant’s arguments, with respect to the rejection of claim 2 under 35 U.S.C. §102(a)(1) has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dry.
Rejections of claims 3-13 and 17-19 stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable pillows and smart pneumatic pumps relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Sexton, Dry, Doellinger, Kearse, Wilhoit, Cloud, Jeong, and Rao.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/21/2021